internal_revenue_service index no department of ao washington dc contact person telephone number t ep ra t3 id no in reference to pate jan legend taxpayer a country b ‘sum c sum d dear this is in response to the letter submitted by your authorized representative on your behalf in which you request relief under sec_301_9100-3 of the procedure and administration regulations taxpayer a during was and currently remains a united_states citizen and a resident of country b taxpayer a's sources of income for included wages from her foreign employment dividend and interest_income rental income from the rental of her former residence and from the former site of her practice and installment_sale income from the sale of her practice taxpayer a's income for from the sale of her practice was approximately sum c which sum exceeded dollar_figure in taxpayer a transferred in four separate transfers approximately sum d from her traditional individual_retirement_arrangement ira accounts to roth_ira accounts in early as a result of delays in preparing her previous federal_income_tax returns taxpayer a decided to change accountants in mid-1999 taxpayer a informed her new accountant that she would request an extension of time to file her federal_income_tax return but would need her accountant's help in preparing said return on date taxpayer a filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return with respect to her federal tax_return taxpayer a was unaware that her date request for extension was valid only through august and believed that it applied through date page in september taxpayer a mailed her tax documentation to her accountant who was located in the united_states to enable the accountant to prepare her federal_income_tax return at this time taxpayer a was unaware that gains from the sale of her practice were included in the threshold for determining her eligibility to convert her traditional iras into roth iras however in october taxpayer a's accountant advised her that her extension was valid only through date and that her capital_gain income had to be included for purposes of determining her eligibility to convert her regular iras to roth iras this request for relief under sec_301_9100-3 of the procedure and administration regulations was made pursuant to the advice of taxpayer a's accountant based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a to exceed six months from the date of this ruling letter to reconvert her roth iras to traditional iras is granted a period not with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year page sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayer a did not timely file her federal_income_tax return as a result she is ineligible for relief under either announcement or announcement therefore it is wo o2gs page necessary to determine if she is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert her traditional iras to roth iras since her adjusted_gross_income exceeded dollar_figure however until her accountant advised her otherwise taxpayer a erroneously believed that gains from the sale of her practice did not count toward the threshold for determining her eligibility to convert her traditional iras to roth iras taxpayer a filed this request for sec_301 relief immediately after receiving the above information from her accountant is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth jra as traditional iras specifically the service has concluded that you have met the requirements of clauses i and iii of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative enclosures deleted copy of nuling letter notice of intention to disclose sincerely yours kennet t gecnock kennneth t yednock manager employee_plans technical tax_exempt_and_government_entities_division 26h
